Citation Nr: 1456513	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-09 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative disc disease (DDD).

2.  Entitlement to service connection for an upper back disability, to include DDD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran had active service from June 1966 to July 1969. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran presented testimony at a Board hearing at the RO in April 2013.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The weight of the most probative evidence is against a finding that the Veteran's current low back disability was incurred or aggravated during service; that arthritis manifested to a compensable degree within one year after service, or that there was continuity of symptomatology; or that the current disability was otherwise related to in-service injury, disease, or treatment.

2.  The weight of the most probative evidence is against a finding that the Veteran's current upper back disability was incurred or aggravated during service; that arthritis manifested to a compensable degree within one year after service, or that there was continuity of symptomatology; or that the current disability was otherwise related to in-service injury, disease, or treatment.




CONCLUSIONS OF LAW

1.  The criteria to establish service connection for the current low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  

2.  The criteria to establish service connection for the current upper back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b) (1) (2013). Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran was provided with a letter in June 2011 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claims. The Board concludes that the duty to notify has been met. 

The Board further concludes that the duty to assist has been met.  The Veteran's service treatment records private and VA treatment records have been obtained.  He was afforded appropriate VA examination, and a relevant opinion has been obtained from the examiner after a review of the claims folder. 

There is no indication that there is any other relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

II.  Service connection 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.303(a). 

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis are presumed to have been incurred in service if manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Without a showing of such "chronic disease," service connection cannot be established solely on the basis of continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488 (1997)

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is competent in certain situations to provide a diagnosis of a simple condition; however, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here in determining the etiology of his upper and low back disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

III.  Background 

The Veteran contends that he has current low and upper back disabilities as a result of a lifting injury during service in June 1968.  In his May 2011 claim, he reported that his back was injured on board the USS Bennigton.

September 1968 service treatment records show a single complaint of low back pain after a muscle strain injury.  The Veteran was conservatively treated.  There was no further treatment for any low back complaints during service.  There are no records of any upper back complaints, injury or treatment in service.  There are no medical records available within the year after the Veteran's service discharge, or for many years thereafter.

An August 1990 Methodist Hospital discharge summary notes the Veteran underwent a cervical hemilaminectomy C6-7, left.  He reported a 6-year history of lifting objects and having had occasional pain in the neck since.  Additionally, he planted a tree 2 months earlier and developed pain in the left side and shoulder with progressive numbness and tingling.

Private treatment records in November 2008 from Brian Brunken, P.T., note a medical history of the removal of a cervical disc in 1990.  He initially injured himself picking up his granddaughter.  The diagnosis was low back pain possible strain with no radiculopathy.

In a September 2011 statement the Veteran reported that in his entire civilian career he never had to do any lifting or other physical acts which could have resulted in injury to his low and upper back.  

The only incident of injury to my back occurred during my service in the Navy.  I was assigned to a work party loading and stowing supplies and spent an entire day standing on a ladder passing heavy cartons of supplies up and down. By the end of the day I could barely walk.  I further injured my back while attempting to stow an aircraft tow bar.  

He stated he was admitted to sick bay and spent several days in treatment.

In a February 2012 VA examination, review of the service treatment records noted that in September 1968 the Veteran was treated for 2 days with a heat lamp and muscle relaxant for a pulled muscle of the back.  He was then returned to duty.  The remainder of the service treatment records is silent for any recurrent or ongoing low back condition. In addition there is no evidence of any cervical spine condition, injury, or treatment having occurred in service.  The July 1969 separation examination was silent for any complaints, symptoms, treatment, or diagnosis of any cervical spine, midback, or low back conditions. 

The Veteran reported neck and back pain problems since the injury in 1968.  He currently had mid to low back pain, stiffness, achiness, and tightness with occasional spasming, and pain in the legs relative to his low back condition. He reported undergoing some chiropractic care in the 1970s, although records for this are not available.  It was also unclear if the chiropractic care was for neck condition, mid back, or low back condition.  The examiner noted difficulty at times determining whether the Veteran was describing issues of the lumbar spine, thoracic spine, or cervical spine, as he would often refer to his neck condition as his back condition.  

The examiner noted that although the Veteran reported his neck and back disability developing in service, the documentation of file shows otherwise.  Specifically, he underwent a cervical discectomy by laminectomy in 1990 at Methodist Hospital.
The August 1990 discharge summary noted that the Veteran had reported a 6-year history of a lifting injury with intermittent pain in the neck and the left arm.  The 1990 surgical and hospitalization records report no evidence of any neck or spine condition dating back to his military service. 

Treatment records from 2008 note the Veteran was referred for physical therapy for the onset of back pain after he lifted his granddaughter in the October 2008 timeframe.  There was no other specific documentation regarding the onset of the Veteran's low back or upper back conditions.  

The examiner noted that there was no documentation in his cervical treatment records of the Veteran being seen and treated in service.  The examiner could find no evidence of chronic ongoing back or spine problems in the service treatment records relative to the reported incident.  Specifically, it is noted that the separation physical in 1969 was silent for any symptoms or findings relative to an ongoing spinal condition.  It was the examiner's opinion that the currently claimed upper and low back problems were less likely as not due to or a result of active military duty, specifically the injury that included a pulled muscle in the back that occurred in September 1968.  The reasoning and basis for this opinion was based on a review of claims file that included his service treatment records and private treatment records from physicians outside the VA system.  The preponderance of medical evidence does not suggest that he has a lumbar spine or a cervical spine condition relative to the injury that occurred in 1968 that was an ongoing and persistent chronic condition ultimately resulting in his current back conditions.  Furthermore, this examiner could find no evidence of any cervical spine condition as having occurred while on active military duty.  Again, for the reasons as described throughout this report, this examiner opined "that it is less likely as not that the Veteran's currently claimed spine conditions are due to or a result of active military duty, specifically the pulled muscle as documented as occurring in 1968 while on active duty."

In an October 2012 report, Soubrata V. Raikar, M.D., noted the Veteran was a new patient.  He complained of upper back pain that radiated into his left arm and 4th and 5th digits left hand that was present since 1968.  This was purportedly the result of "lifting a lot in the military."  The Veteran reported being placed in sick bay overnight because he could not move and since then he has been in pain. 

Subsequently, in June 2013, the Veteran submitted a letter from Dr. Raikar, with a waiver of consideration by the RO.  Dr. Raikar reported that the Veteran "has been suffering from chronic pain in his neck and low back since he sustained injury during active duty in the Navy in 1968."  He further opined, "In the best of my medical judgment I do believe that [the Veteran's] symptoms of chronic neck pain and low back pain is directly related to his injury sustained during his active duty in the Unites States Navy in 1968." 

The Veteran also submitted several buddy statements and family statements dated in 2011 attesting to the fact he injured his back in service.

IV. Analysis 

Based on the foregoing, the Board finds that entitlement to service connection for the claimed low back and upper back disabilities are not warranted.  Here, the Veteran has been diagnosed as having lumbar and cervical spine disabilities; however, the VA examiner examined both the Veteran and his claims file and found that the current conditions were not related to his military service or any incident therein.  

As the record indicates arthritis of the lumbar or cervical spine is a chronic disease, and an award of service connection is possible based on continuity of symptomatology.  In this regard, the Veteran first filed a claim for upper and lower back conditions in May 2011.  He was first seen after service in August 1990, over 21 years after separation, for a cervical condition.  No lumbar complaints were raised on this occasion.  Thus, the Veteran's current assertion that his low back and upper back has been continuously problematic since the in-service injury is found not to be consistent with other evidence of record and thus is not probative.  Thus, service connection for his lumbar and cervical arthritis on this basis is not warranted.  

Statements provided by the Veteran's friends and relatives give evidence of the occurrence of low back complaints in service as well as current symptoms and treatment but do not provide evidence of the Veteran's symptoms during service or continuous symptoms since.  Therefore, they are of little probative value in determining a nexus to service.  During the Board hearing, the Veteran reported having the same problem with his back since service; however, private treatment records indicated that in August 1990 he first reported pain in the neck and the left arm for 6 years after lifting an object.  Physical therapy records from 2008 reveal treatment for low back problems noting the reported onset of back pain was an incident in which he was lifting his granddaughter in the October 2008 timeframe.   

Dr. Raikar in an October 2012 report, noted the Veteran was a new patient complaining of upper back pain as a result of "lifting a lot in the military" that was present since 1968.  In a June 2013 letter, Dr. Raikar reported that the Veteran "has been suffering from chronic pain in his neck and low back," and opined, "In the best of my medical judgment I do believe that [the Veteran's] symptoms of chronic neck pain and low back pain is directly related to his injury sustained during his active duty in the Unites States Navy in 1968." 

Overall, then, this inconsistency undermines any contentions of continuous symptoms and a grant of direct service connection on this basis is not permissible.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board, however, may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 17 (1991).

The Board notes that Dr. Raikar merely reported the medical history provided to him by the Veteran.  Dr. Raikar provided no further explanation for his medical opinion regarding the causes of the Veteran's chronic neck and low back pain.  On the other hand, the February 2012 VA examiner reviewed the claims file and medical records and offered a detailed analysis and history of the Veteran's upper and lower back complaints.  He explained that, while there was documentation of being seen and treated for a pulled muscle in the back during service and treatment for 2 days, there was no evidence of ongoing back or spine problems in service to indicate chronic ongoing spine issues relative to that incident.  Additionally, there is no evidence of a neck condition as having occurred while on active military duty.  He opined that the Veteran's current upper and lower back problems were less likely as not due to or a result of active military duty.  The reasoning and basis for this opinion was based on a review of the available evidence including service treatment records and private treatment records.  

Given the VA examiner's thorough discussion of why the current upper and low back disorders were not related to any injury or disorder in service and Dr. Raikar's mere recording of the Veteran's reported history, the Board concludes that the VA examiner's opinion is entitled to more probative weight in this regard. 

Although the Veteran believes that his current low back and upper back disabilities are due to his injury in service, he is not competent to offer an opinion as to the causation of his current disabilities.  Rather, this question requires specialized knowledge, training, or experience due to the Veteran's complex medical history and the complex nature of the spine.  As noted above, he had significant post-service lifting injuries reported in 1984 and 2008 noted in his treatment records, and the Board finds herein that he is not credible with respect to continuity of symptomatology.  See Jandreau, 492 F.3d at 1376-77.  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

For the reasons and bases provided above, the evidence in this case weighs against the claim of service connection for a low back and an upper back disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).


ORDER

Service connection for a low back disorder is denied.

Service connection for an upper back disorder is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


